Citation Nr: 0024010	
Decision Date: 09/11/00    Archive Date: 09/21/00

DOCKET NO.  97-10 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a variously diagnosed 
neurosis, including a posttraumatic stress disorder (PTSD)


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION


The veteran had active service from June 1972 to December 
1973, followed by active duty for training from January 1979 
to March 1979, followed by active service from January 1980 
to October 1982.  

The appeal arises from the November 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, denying service connection for PTSD.

The Board notes that service connection for a nervous 
disorder was previously denied by a June 1978 rating decision 
and that decision became final due to a lack of timely notice 
of disagreement.  However, in view of the subsequent period 
of active duty for training in 1979 and the subsequent period 
of service from 1980 to 1982, it is appropriate that the 
claim for service connection for a psychiatric disroder, 
including PTSD, be considered on a de novo basis.  



FINDINGS OF FACT

A neurosis, variously diagnosed as depression, an anxiety 
disorder, and PTSD, developed during the veteran's first 
period of service. 


CONCLUSION OF LAW

A variously diagnosed neurosis, including PTSD, was incurred 
in service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991 & 
Supp 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On pre-enlistment examination in June 1972, psychiatric 
evaluation was normal.  During service in October 1973 there 
was a clinical impression of tension headaches with further 
notation of a strong psychogenic overlay.  Subsequently in 
October 1973, the veteran was referred to the mental hygiene 
clinic after reporting that she had ingested twenty five-
milligram valium tablets.  On the service discharge 
examination in December 1973 it was noted that there had been 
a diagnosis of depression at the mental hygiene clinic.  It 
was further noted that the depression had been apparently 
self limiting.  

Post service clinical records in the 1970's contain diagnoses 
of alcoholism, chemical dependency, and a personality 
disorder.  On VA examination in May 1978 there was a 
diagnosis of anxiety reaction and a personality disorder.  

Service medical records during the latter period of service 
include a record of hospitalization in November 1980 at Irwin 
Army Hospital upon emergency admission for having ingested an 
unknown amount of alcohol together with an undetermined 
amount of Bellergal, a drug containing Phenobarbital.  The 
veteran did not then concede that she was attempting suicide, 
but reported merely wanting to sleep and numb herself from 
her current situation.  The veteran reported that events 
precipitating her ingestion of those substances included a 
boyfriend with whom she had been living for several weeks 
coming home and telling her that he was seeing someone else 
and that he felt their relationship was over.  A social and 
family history was noted of the veteran having lived in 
foster homes due to adolescent acting out behavior generally 
involving running away from home.  A history was noted of the 
veteran having a series of marriages, first at the age of 15, 
with a divorce a shortly thereafter after first giving birth 
to a boy.  The second marriage was reportedly at the age of 
18 after entering service, with divorce again after a short 
time.  The third marriage, at age 22, reportedly ended in 
divorce after three years.  The veteran reported consuming 
approximately four drinks of hard liquor per day and smoking 
three to four packages of cigarettes per day.  Examiners 
diagnosed episodic alcohol abuse; passive-aggressive 
personality disorder with mixed features, manifested by 
passivity with aggressiveness, avoidance of responsibility, 
ineffectual responses to social and interpersonal stresses, 
with histrionic features.  

The DD214 for the latter period of service shows that the 
veteran was discharged from service in October 1982 on the 
basis of alcohol abuse rehabilitation failure.  

In an April 1995 claim for service connection for PTSD, the 
veteran stated that she was "sexually abused" while in the 
military between 1980 and 1983, though she stated that she 
could not recall the exact dates of the abuse.  She stated 
that she was "abused and stalked" by a second lieutenant 
named Charles.  She informed that she had been moved from her 
unit to a school at the post to remove her from the 
situation.  She stated that while attached to the school she 
attempted to commit suicide because of her situation.  She 
stated that any current situation would trigger a relapse, 
and explained that she must take tranquilizers, was always on 
her guard, had difficulty taking showers, and had suffered in 
her home life due to the experiences.  She also stated that 
she was raped prior to separation from service by an E-7 who 
had befriended her.  

The claims folder contains numerous VA psychiatric outpatient 
treatment records.  In one such record, a September 1993 
initial consultation evaluation by a clinical psychologist, 
it was noted that the veteran was pleasant and friendly 
during the interview, displaying limited affective range with 
no hint of distress when discussing a variety of abuses she 
had experienced.  The psychologist noted that the veteran was 
very contradictory in her speech, stating that "it's all in 
the past, it's all behind me" versus describing persistent 
intrusive thoughts of abuse, frequent dreams of death, high 
anxiety levels, and sleep disturbance.  The psychologist 
assessed rule out PTSD; rule out panic attacks.  

In a January 1995 individual therapy record by a VA 
psychologist, it was noted that the veteran reported 
recovering more complete memories of a physically and 
sexually abusive relationship in service in which she was 
involved with another service person, and her memories of 
another "date rape" incident which occurred in service.  
The veteran was noted to have become extremely distraught, 
both by memories of extreme physical suffering and emotional 
degradation, and by the effect the experiences had been 
having on her current sexual and emotional functioning.  Many 
other VA mental outpatient treatment records note the veteran 
having difficulties with current sexual and emotional 
functioning, generally related to prior stressors including 
those in service.  

In a May 1995 submission, the veteran stated that her 
inservice sexual traumas occurred around November 1980, while 
assigned to the First Medical Battalion, Fort Riley, Kansas, 
as well as in December 1981.  She explained that she was 
hospitalized at the Irwin Army Hospital at Fort Riley due to 
an attempt to commit suicide because of the experiences.  She 
stated that her service medical records were silent as to the 
issues because of the military's attempt to keep the 
incidents quiet.  

The veteran was hospitalized at a VA facility in September 
1995 with complaints of depression, social withdrawal, crying 
spells, increased anxiety, flashbacks, a recent fight with 
her husband, and fear of hurting herself.  A history was 
noted of sexual abuse in childhood and thereafter in service, 
with a subsequent history of chronic depression, intrusive 
thoughts, anxiety, intermittent social withdrawal and 
suicidal thoughts.  Diagnoses included dysthymia; generalized 
anxiety disorder; PTSD, chronic, moderately severe; and 
cluster B personality traits.  

The veteran had a VA psychiatric examination in April 1996.  
There was a recorded history of sexual abuse prior to and 
during service.  At the examination, the veteran complained 
that PTSD affected her family life and her relations with her 
husband.  She added that she had flashbacks and panic 
attacks, suffered from depression, and became sick a lot.  
She reported being depressed every day and having occasional 
suicidal thoughts.  She reported feelings of hopelessness and 
getting only four or five hours of sleep per night despite 
taking medications.  She also reported nightmares, including 
ones in which she is homicidal.  She also reported episodes 
of binge eating or eating very little, with a weight gain of 
15 pounds in the last six months.  She also reported avoiding 
being in crowds.  The examiner noted that the veteran did not 
report spontaneous intrusive distressing thoughts and 
memories of specific assault or abuse instances, and she did 
not report exaggerated startle responses.  Upon examination, 
the veteran was alert, oriented, cooperative, and talkative.  
Mood was anxious and depressed.  She appeared overtly tense 
and was at times tearful.  Eye contact was fair, speech was 
normal, and affect was appropriate but somewhat liable.  She 
did not appear psychotic.  Insight was partial.  Memory was 
intact and concentration was adequate.  General knowledge, 
abstract thinking, and judgment were intact.  The examiner 
assessed that the veteran's symptoms did not meet the DSM-
III-R criteria for PTSD.  Rather, the examiner diagnosed 
anxiety disorder, not otherwise specified, with depressive 
features; alcohol abuse in remission; and personality 
disorder, not otherwise specified, with histrionic and 
borderline features.  

The veteran underwent VA hospitalization in December 1996 
based on her request that she be restarted on psychiatric 
medications.  She reported becoming more dysphoric with vague 
suicidality.  A history was noted of PTSD due to past abuse, 
for which she was being treated at the a VA mental health 
clinic.  Her psychiatric state was stabilized during the 
hospitalization.  Psychiatric diagnoses were PTSD secondary 
to past abuse, recurrent major depressive disorder, and 
borderline personality disorder.

In an April 1997 letter, a VA psychologist informed that she 
had provided the veteran with psychological therapy from 
September 1994 to September 1996, and that she had supervised 
her therapy prior thereto in 1993 and 1994.  She stated that 
the veteran had been in therapy for PTSD since the fall of 
1993.  The psychologist noted that the veteran had a history 
of childhood sexual abuse, and that it was possible that her 
PTSD was the result of those experiences.  However, she 
opined that the veteran's sexual assaults while in service 
"greatly exacerbated her PTSD symptoms."  She noted that 
the veteran had PTSD symptoms of nightmares, intrusion, 
avoidance, and problems of sexual and emotional intimacy, the 
"vast majority" of which were attributable to her inservice 
experiences.  

Analysis

According to the provisions of 38 U.S.C.A. § 5107 (a) (West 
1991), the veteran has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claims are well grounded.  A claim is 
well grounded when it is plausible.  In Murphy v. Derwinski, 
1 Vet. App. 78 (1990), the United States Court of Appeals for 
Veterans Claims (Court) held that a plausible claim is one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive, but only plausible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).

This claim for service connection for a variously diagnosed 
neurosis including PTSD is well grounded, because there have 
been diagnoses of a neurosis during and subsequent to the 
first period of service.  

As regards the merits of the claim, the presumption of 
soundness at enlistment in service in 1972 has not been 
rebutted by clear and unmistakable evidence of a pre-existing 
neurosis.  38 U.S.C.A. § 1111, 1137 (West 1991).  During the 
former period of service there was a diagnosis of depression, 
which is a psychiatric diagnosis indicative of the existence 
of a neurosis.  While alcoholism and a personality disorder 
have also been diagnosed since the 1970's, neither diagnosis 
demonstrates that the neurosis diagnosed in service in 1973 
did not also exist.  The anxiety disorder, PTSD and 
depression diagnosed in post service years commencing in 1978 
are all diagnoses of a neurosis.  The Board finds that the 
variously diagnosed neurosis developed during the former 
period of service.


ORDER

The claim of entitlement to service connection for a 
variously diagnosed neurosis including PTSD is granted.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

